DISMISS and Opinion Filed October 2, 2019




                                         S
                                Court of Appeals
                                                In The


                         Fifth District of Texas at Dallas
                                      No. 05-19-00276-CV

                         MEGATEL HOMES, INC., Appellant
                                      V.
                 JOSE VALDEZ D/B/A VALDEZ EXCAVATION, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-00812

                             MEMORANDUM OPINION
                       Before Justices Pedersen, III, Reichek, and Carlyle
                                  Opinion by Justice Reichek
       On September 9, 2019, this Court received notice from appellant Megatel Homes, Inc. that

the parties had settled this case. On that date, the Clerk’s office notified appellant’s counsel by

telephone that a motion to dismiss needed to be filed. See TEX. R. APP. P. 42.1(a)(1). When a

motion was not filed, this Court sent a letter to the parties on September 13, 2019, again directing

that a motion needed to be filed and also warning that if one was not filed within ten days, the

Court would dismiss the appeal. To date, the parties have not filed a motion to dismiss this appeal

or otherwise responded to the Court’s letter.
       Accordingly, on the Court’s own motion, we dismiss the appeal. See TEX. R. APP. P.

42.3(c).




                                             /Amanda L. Reichek/
                                             AMANDA L. REICHEK
                                             JUSTICE




190276F.P05




                                          –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 MEGATEL HOMES, INC., Appellant                      On Appeal from the 162nd Judicial District
                                                     Court, Dallas County, Texas
 No. 05-19-00276-CV          V.                      Trial Court Cause No. DC-18-00812.
                                                     Opinion delivered by Justice Reichek;
 JOSE VALDEZ D/B/A VALDEZ                            Justices Pedersen, III and Carlyle
 EXCAVATION, Appellee                                participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee JOSE VALDEZ D/B/A VALDEZ EXCAVATION
recover his costs of this appeal from appellant MEGATEL HOMES, INC.


Judgment entered October 2, 2019




                                               –3–